Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed on 3/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“… tops of the plurality of first friction shafts are higher than tops of the plurality of second friction shafts, while bottoms of the plurality of first friction shafts are lower than the tops of the plurality of second friction shafts …”.
“… an opposite end of the pull-cord extends along the bottoms of the plurality of first friction shafts and the tops of the plurality of second friction shafts in an S- shaped path …”
Applicant is required to cancel the new matter in the reply to this Office Action.
	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitation “… tops of the plurality of first friction shafts are higher than tops of the plurality of second friction shafts …” in lines 9-10 is not described in specification or illustrated in figures. Figure 3 shows tops of the plurality of second friction shafts 521 are higher than tops of the plurality of first friction shafts 501. Therefore it is difficult to understand how the first and second friction shafts are arranged.
In claim 1, the limitation "… pull-cord extends along the bottoms of the plurality of first friction shafts and the tops of the plurality of second friction shafts …” in lines 3-4 from the end is not described in specification or illustrated in figures. Figure 3 shows the pull-cord extends along the bottoms of the plurality of second friction shafts and the tops of the plurality of first friction shafts.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… tops of the plurality of first friction shafts are higher than tops of the plurality of second friction shafts …" in lines 9-10. According to figure 3, tops of the plurality of second friction shafts 521 are higher than tops of the plurality of first friction shafts 501. 
Claim 1 recites the limitation "… pull-cord extends along the bottoms of the plurality of first friction shafts and the tops of the plurality of second friction shafts …” in lines 3-4 from the end. According to figure 3, the pull-cord extends along the bottoms of the plurality of second friction shafts and the tops of the plurality of first friction shafts.
Claims 2-3 and 5-10 are at least rejected for depending from a rejected claim such as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180202220 A1), in view of Hung (US 20170107075 A1) and Sentinella (US 4114726 A).
Regarding claim 1, Huang teaches a take-up device for a curtain, comprising: at least one pull-cord 9; at least one reel 2 mounted to a top beam 8 of the curtain, for a top end (shown in figures 6-7) of the corresponding pull-cord 9 being wound thereon; at least one actuating mechanism (shown in figure 8) for actuating the corresponding reel 2 to rotate to retract or release the corresponding pull-cord 9 (¶0025); and at least one braking mechanism 3 for braking (¶00022) the corresponding pull-cord 9; wherein an external periphery surface (shown in figure 8) of each of the at least one reel 2 defines at least one winding groove (labeled in figure 8) and an actuating slot 231 side by side in an axial direction (shown in figure 8) of the 
reel 2, each of the at least one actuating mechanism (shown in figure 8) is a flat spiral-spring assembly (shown in figure 8), the flat spiral spring assembly comprises a flat spiral-spring 24, and an opposite end of the reed of the flat spiral-spring 24 is fixed in the actuating slot 231 of the corresponding reel, the top end of each of the at least one pull-cord 9 is wound (shown in figure 4) on the corresponding winding groove (labeled in figure 8 below) of the corresponding 

    PNG
    media_image1.png
    700
    532
    media_image1.png
    Greyscale

However, Huang does not teach at least one braking mechanism comprises a plurality of first friction shafts and a plurality of second friction shafts staggered with the plurality of first friction shafts, tops of the plurality of first friction shafts are higher than tops of the plurality of second friction shafts, while bottoms of the plurality of first friction shafts are lower than the tops of the plurality of second friction shafts; a wheel arranged in parallel with the corresponding reel 2 and an end of a reed of the flat spiral-spring 9 is wrapped around the . Instead, Huang discloses that the flat spiral-spring has an end wound directly about a positioning pole; and an opposite end of the pull-cord extends along the bottoms of the plurality of first friction shafts and the tops of the plurality of second friction shafts in an S- shaped path, and then is fixed to a curtain body of the curtain.
Hung teaches a wheel (labeled in figure 4 below) arranged in parallel (see figure 4) with the corresponding reel 13 and an end of a reed of the flat spiral-spring 12 is wrapped around the wheel (labeled in figure 4).

    PNG
    media_image2.png
    567
    676
    media_image2.png
    Greyscale

As best understood, Sentinella teaches (see Fig. 4) at least one braking mechanism comprises a plurality of first friction shafts 33 and a plurality of second friction shafts 34 (see Col. 2, line 20; “A plurality of pulley wheels can be rotatably mounted on each arm”) staggered (shown in Fig. 7) with the plurality of first friction shafts 33, tops of the plurality of second friction shafts are higher (see Fig. 7) than tops of the plurality of first friction shafts, while bottoms of the plurality of first friction shafts 33 are lower (see Fig. 7) than the tops of second friction shafts and the tops of the plurality of first friction shafts in an S-shaped path (see Fig. 4 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Huang to incorporate the teaching of Hung and provide the wheel and reel in parallel such that an end of the flat spiral-spring is wrapped around the wheel. Doing so would allow the flat spiral-spring to move freely. By providing Huang with the first and second friction wheels, as taught by Sentinella, to the braking mechanism will provide more braking power to the cords.
Regarding claim 2, Huang teaches all of the elements of the current invention as stated above except the take-up device having two reels.
Hung teaches the at least one reel comprises two reels (13, 19), each reel is connected to at least one pull-cord (130, 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Huang with two reels, as taught by Hung, to operate heavy curtains having multiple lift cords.
Regarding claim 3, Huang as modified with Hung teaches the external periphery surfaces define meshing teeth (131, 132, 191, and 192) at opposite ends of the reels (13, 19) to form gears, and the gears of the two reels (13, 19) are respectively meshed (¶0021) with each other.

Hung teaches the wheel (labeled in figure 4 above) is mounted in the bottom box 111, and opposite ends of the wheel (labeled in figure 4) are respectively fixed by the positioning poles (labeled in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Huang to incorporate the teaching of Hung and provide the positioning pole fixed at the ends of the wheel. Doing so would support the wheel and allow the wheel to move freely.
Regarding claim 6, Huang in view of Hung teaches an inner surface of a top wall 12 of the mounting box 1 comprises a bottom box (labeled in figure 8 above) that is open toward a bottom of the mounting box 1, and a cover (labeled in figure 8) that covers the opening of the bottom box 1, the wheel (part of spiral spring assembly) is mounted in the bottom box 1 (see 

    PNG
    media_image3.png
    552
    720
    media_image3.png
    Greyscale

Regarding claim 7, Huang teaches the mounting box 1 is further mounted with a cord guide (labeled in figure 8 above) opposite to each of the at least one winding groove (labeled in figure 8) of the reel 2 and located between the cover (labeled in figure 8) and an inner surface of a bottom wall of the mounting box 1, the cord guide (labeled in figure 8) defines a cord slot through which the corresponding pull-cord 9 extends.
Regarding claim 8, Huang teaches the reel 2 defines at least two parallel winding grooves (213, 214), each winding groove (looking at Figure 3 and ¶0020 it describes a first region 213 and a second region 214 which would correspond to the same regions in figure 8) is wound with a corresponding pull-cord 9 (¶0024 and ¶0026 also says it can retain two pull cords and since ¶0031 says the embodiment of figures 8 and 9 are similar to the first embodiment, 
Regarding claim 9, Huang teaches (see figures 8-9) the cord guide (labeled in figure 8 above) defines a through hole (labeled in figure 8), the bottom wall and the cover of the mounting box (labeled in figure 8) define shaft holes (labeled in figure 9) corresponding to the through hole (labeled in figure 8), a shaft extends through the through hole (labeled in figure 8) of the cord guide (labeled in figure 8), and opposite ends of the shaft are accommodated in the corresponding shaft holes (labeled in figure 9) of the bottom wall and the cover of the mounting box 1.
Regarding claim 10, Huang teaches positioning portions (labeled in figure 8) extend from an inner surface of the mounting box 1, for positioning (shown in figure 8) the corresponding reel 2.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed on 3/11/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-10 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang, Hung, and Sentinella.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634